     Case 1:19-cv-01132-NONE-BAM Document 35 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER JOHN WILSON,                           No. 1:19-cv-1132-NONE-BAM
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
14    TUOLUMNE COUNTY, et al.,                           DISMISSAL OF CERTAIN CLAIMS AND
                                                         DEFENDANTS
15                        Defendants.
                                                         (Doc. No. 33)
16

17

18           Plaintiff Christopher John Wilson is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff initiated this action while a

20   pretrial detainee.

21           On March 23, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that (1) this action proceed on plaintiff’s first amended complaint, filed on March

23   8, 2021, against Sgt. Curtis Hankins, Sonora Police Department, and Officer Lance Durham,

24   Sonora Police Department for excessive use of force in violation of the Fourth Amendment in

25   connection with an alleged handcuffing incident on June 9, 2019; (2) plaintiff’s requested

26   remedies of injunctive relief and declaratory relief be dismissed; and (3) all other claims and

27   defendants be dismissed from this action, without prejudice, due to plaintiff’s failure to state

28   claims upon which relief may be granted. (Doc. No. 33.) Those findings and recommendations
                                                        1
     Case 1:19-cv-01132-NONE-BAM Document 35 Filed 09/03/21 Page 2 of 2


 1   were served on all parties and contained notice that objections thereto were to be filed within

 2   fourteen (14) days. (Id.) No objections have been filed and the time in which to do so has now

 3   passed.

 4             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   courts finds the findings and recommendations to be supported by the record and proper analysis.

 7             Accordingly,

 8             1. The findings and recommendations issued on March 23, 2021 (Doc. No. 33) are

 9                adopted in full;

10             2. This action shall proceed on plaintiff’s first amended complaint, filed on March 8,

11                2021, against Sgt. Curtis Hankins, Sonora Police Department, and Officer Lance

12                Durham, Sonora Police Department, for excessive use of force in violation of the

13                Fourth Amendment in connection with the alleged handcuffing incident of June 9,

14                2019;

15             3. Plaintiff's requested remedies of injunctive and declaratory relief are dismissed from

16                this case;

17             4. All other claims and defendants are dismissed from this action, without prejudice, due

18                to plaintiff’s failure to state claims upon which relief may be granted; and

19             5. This matter is referred back to the assigned magistrate judge for further proceedings

20                consistent with this order.
21   IT IS SO ORDERED.
22
        Dated:       September 2, 2021
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                         2
